IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-30936
                        Conference Calendar
                         __________________


ROBERT E. LOVE,

                                     Plaintiff-Appellant,

versus

RICHARD L. STALDER, Secretary;
JOHN P. WHITLEY, WARDEN, LOUISIANA
STATE PENITENTIARY; DARREL VANNOY;
A.J. DUNN, Major,

                                     Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                        USDC No. 93-CV-1108
                        - - - - - - - - - -
                           April 17, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Robert E. Love appeals from the district court's entry of

summary judgment for the defendants in his civil rights suit.

Love has filed a request with this court for leave to proceed in

forma pauperis (IFP) on appeal.   Love argues that he was

improperly classified to a punitive disciplinary camp rather than

to a "protected custody extended lockdown," thus denying him his




    Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-30936
                               -2-

rights to due process and equal protection under the law.   This

is not a nonfrivolous issue for appeal.   See Sandin v. Conner,

115 S. Ct. 2293, 2300 (1995).   Accordingly, the motion to proceed

IFP on appeal is DENIED and the APPEAL is DISMISSED.   See 5th

Cir. R. 42.2.